DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0265193 to Gibboney et al. (“Gibboney”) in view of U.S. Publication No. 2020/0223545 to Brooks et al. (“Brooks”), U.S. Patent No. 10,604,253 to Pilskalns et al. (“Pilskalns”), and U.S. Publication No. 2019/0243385 to Khoo et al. (“Khoo”).1 
Regarding claim 1, Gibboney teaches a propulsion assembly (104) for an aircraft having a flight control system (¶ [0023]) and an airframe (102, 109, 105) with at least one nacelle station (FIG. 2A), the propulsion assembly comprising a nacelle (104, FIG. 1A); at least one battery (¶ [0023]); and a propulsion system coupled to the controller and the battery (¶ [0023]), the propulsion system including a rotor assembly having a plurality of rotor blades, the rotor assembly rotatable in a rotational plane to generate thrust (¶ [0023]).
Gibboney does not explicitly teach the nacelle station has a rapid connection interface, and the nacelle has a rapid connection interface; that the battery is disposed within the nacelle; a speed controller coupled to the battery; the propulsion system including an electric motor having an output drive and a rotor assembly having a plurality of rotor blades, the rotor assembly rotatable with the output drive of the electric motor in a rotational plane to generate thrust, the electric motor operable to rotate responsive to power from the battery at a speed responsive to the speed controller; wherein coupling the rapid connection interface of the nacelle to the rapid connection interface of the nacelle station provides structural and electrical connections between the nacelle and the airframe; and wherein, the structural and electrical connections between the nacelle and the airframe are operable for rapid in-situ assembly.
Brooks teaches a propulsion assembly, wherein the nacelle station has a rapid connection interface (at 19, FIG. 6; ¶¶ [0086], [0092]-[0094]), and the nacelle (100) has a rapid connection interface (at 20, FIG. 6; ¶¶ [0086], [0092]-[0094]); wherein coupling the rapid connection interface of the nacelle to the rapid connection interface of the nacelle station provides structural connections between the nacelle and the airframe (FIG. 6; ¶¶ [0086], [0092]-[0094]); and wherein the structural connections between the nacelle and the airframe are operable for rapid in-situ assembly (FIG. 6; ¶¶ [0086], [0092]-[0094]). Brooks also teaches that the battery (8) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of Gibboney to include the rapid connection interfaces that provide structural connections between the nacelle and the airframe for rapid in-situ assembly, as taught by Brooks, in order to increase the modularity of the aircraft. Both Gibboney and Brooks teach that making the aircraft components modular facilitates maintenance and repairs, as well as allows a user to tailor the components according to a particular flight. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of Gibboney to include the electric motor and speed controller, as taught by Brooks, in order to improve control of the aircraft. 
The combination of Gibboney and Brooks does not explicitly teach wherein coupling the rapid connection interface of the nacelle to the rapid connection interface of the nacelle station provides electrical connections between the nacelle and the airframe; and wherein the electrical connections between the nacelle and the airframe are operable for rapid in-situ assembly.
Pilskalns teaches a propulsion assembly for an aircraft, wherein coupling rapid connection interfaces provides both structural and electrical connections between the nacelle and the airframe; and wherein the structural and electrical connections between the nacelle and the airframe are operable for rapid in-situ assembly (Col. 4, line 23 to Col. 5, line 8; FIG. 2).

The combination of Gibboney, Brooks, and Pilskalns does not explicitly teach a gimbal including an outer gimbal member and an inner gimbal member, the outer gimbal member pivotally coupled to the nacelle and configured to tilt about a first axis, the inner gimbal member pivotally coupled to the outer gimbal member and configured to tilt about a second axis that is orthogonal to the first axis; wherein, the propulsion system is coupled to the inner gimbal member and is tiltable therewith such that actuation of the gimbal provides omnidirectional thrust vectoring.
Khoo teaches a gimbal including an outer gimbal member (60) and an inner gimbal member (70), the outer gimbal member pivotally coupled to the aircraft and configured to tilt about a first axis (¶ [0053]), the inner gimbal member pivotally coupled to the outer gimbal member and configured to tilt about a second axis that is orthogonal to the first axis (¶ [0053]); wherein, the propulsion system (80) is coupled to the inner gimbal member and is tiltable therewith such that actuation of the gimbal provides omnidirectional thrust vectoring (¶¶ [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of the Gibboney, Brooks, and Pilskalns combination by further including the gimbal, as taught by Khoo, in order to improve directional control. The 
Regarding claim 2, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches an actuator (Khoo at 62, 66, 64) coupled between the nacelle and the outer gimbal member (Khoo at FIGS. 1-4, Gibboney at FIGS. 1-2), the actuator including a linkage that is shifted to tilt the outer gimbal member about the first axis (Khoo at ¶ [0054]). 
Regarding claim 3, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches an actuator (Khoo at 72, 76, 74) coupled between the nacelle and the inner gimbal member (Khoo at FIGS. 1-4, Gibboney at FIGS. 1-2), the actuator including a linkage that is shifted to tilt the inner gimbal member about the second axis (Khoo at ¶ [0054]).
Regarding claim 4, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches a first actuator  (Khoo at 62, 66, 64) coupled between the nacelle and the outer gimbal member (Khoo at FIGS. 1-4, Gibboney at FIGS. 1-2), the first actuator including a linkage that is shifted to tilt the outer gimbal member about the first axis (Khoo at ¶ [0054]) and a second actuator (Khoo at 72, 76, 74) coupled between the nacelle and the inner gimbal member (Khoo at FIGS. 1-4, Gibboney at FIGS. 1-2), the actuator including a linkage that is shifted to tilt the inner gimbal member about the second axis (Khoo at ¶ [0054]).
Regarding claim 6, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise high speed fastening elements (Col. 1, lines 34-47; Col. 4, line 61 to Col. 5, line 8; FIG. 2).
Regarding claim 7, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Brooks teaches wherein the structural and electrical connections further comprise cam and hook connections (¶ [0093]).
Brooks teaches connections that are “locking hooks” and thus apparently teaches cam and hook connections. However, in case Brooks does not explicitly teach cam and hook connections, then it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance of using cam and hook connections rather than locking hooks. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Gibboney, Brooks, Pilskalns, and Khoo combination and substitute the locking hooks for cam and hooks, in order to facilitate connection and removal of the nacelle from the airframe. 
Regarding claim 8, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise pin and socket connections (Col. 4, lines 23-55; FIG. 2). 
Regarding claim 9, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise a quarter turn latch connection (Col. 7, lines 5-32; FIGS. 7 and 8). 
Regarding claim 10, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the 
Regarding claim 12, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise at least one communication channel (Col. 4, lines 5-32).
Regarding claim 13, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise at least one redundant communication channel (Col. 4, lines 5-32).
Regarding claim 14, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise at least one triply redundant communication channel (Col. 4, lines 5-32).
Regarding claim 15, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise at least one command signal channel (Col. 4, lines 5-32).
Regarding claim 16, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise at least one low power current channel (Col. 4, lines 5-32).
Regarding claim 17, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise at least one high power current channel (Col. 4, lines 5-32).
Regarding claim 18, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, and Pilskalns teaches wherein the structural and electrical connections further comprise at least one command signal channel and at least one power current channel (Col. 4, lines 5-32).
Regarding claim 19, Gibboney teaches a propulsion assembly (104) for an aircraft having a flight control system (¶ [0023]) and an airframe (102, 109, 105) with at least one nacelle station (FIG. 2A), the propulsion assembly comprising a nacelle (104, FIG. 1A); at least one battery (¶ [0023]); and a propulsion system coupled to the battery (¶ [0023]), the propulsion system including a rotor assembly having a plurality of rotor blades, the rotor assembly rotatable in a rotational plane to generate thrust having a thrust vector (¶ [0023]).
Gibboney does not explicitly teach the nacelle station has a rapid connection interface, and the nacelle has a rapid connection interface; that the battery is disposed within the nacelle; a speed controller coupled to the battery; the propulsion system including an electric motor having an output drive and a rotor assembly having a plurality of rotor blades, the rotor assembly rotatable with the output drive of the electric motor in a rotational plane to generate thrust, the electric motor operable to rotate responsive to power from the battery at a speed responsive to the speed controller; wherein coupling the rapid connection interface of the nacelle to the rapid connection interface of the nacelle station provides structural and electrical connections between 
Brooks teaches a propulsion assembly, wherein the nacelle station has a rapid connection interface (at 19, FIG. 6; ¶¶ [0086], [0092]-[0094]), and the nacelle (100) has a rapid connection interface (at 20, FIG. 6; ¶¶ [0086], [0092]-[0094]); wherein coupling the rapid connection interface of the nacelle to the rapid connection interface of the nacelle station provides structural connections between the nacelle and the airframe (FIG. 6; ¶¶ [0086], [0092]-[0094]); and wherein the structural connections between the nacelle and the airframe are operable for rapid in-situ assembly (FIG. 6; ¶¶ [0086], [0092]-[0094]). Brooks also teaches that the battery (8) is disposed within the nacelle (¶ [0084]), a speed controller (11) is coupled to the battery (¶ [0084]), the propulsion system including an electric motor (10) having an output drive and a rotor assembly having a plurality of rotor blades (9), the rotor assembly rotatable with the output drive of the electric motor in a rotational plane to generate thrust (¶ [0084]); the electric motor operable to rotate responsive to power from the battery at a speed responsive to the speed controller (¶ [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of Gibboney to include the rapid connection interfaces that provide structural connections between the nacelle and the airframe for rapid in-situ assembly, as taught by Brooks, in order to increase the modularity of the aircraft. Both Gibboney and Brooks teach that making the aircraft components modular facilitates maintenance and repairs, as well as allows a user to tailor the components according to a particular flight. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to 
The combination of Gibboney and Brooks does not explicitly teach wherein coupling the rapid connection interface of the nacelle to the rapid connection interface of the nacelle station provides electrical connections between the nacelle and the airframe; and wherein, the electrical connections between the nacelle and the airframe are operable for rapid in-situ assembly.
Pilskalns teaches a propulsion assembly for an aircraft, wherein coupling the rapid connection interfaces provides both structural and electrical connections between the nacelle and the airframe; and wherein, the structural and electrical connections between the nacelle and the airframe are operable for rapid in-situ assembly (Col. 4, line 23 to Col. 5, line 8; FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of the Gibboney and Brooks combination so that the rapid connection interfaces provide both structural and electrical connections, as taught by Pilskalns, in order to make the nacelles removeable from the airframe while keeping some of the electrical components in the central body of the aircraft (e.g., to move the center of mass closer to the center of the aircraft).
The combination of Gibboney, Brooks, and Pilskalns does not explicitly teach a gimbal coupled to and operable to tilt about a single axis relative to the nacelle; and an actuator coupled between the nacelle and the gimbal, the actuator including a linkage that is shifted to tilt the gimbal about the single axis; wherein the propulsion system is coupled to and operable to tilt with the gimbal such that actuation of the gimbal provides unidirectional thrust vectoring. 
Khoo teaches a gimbal (70) coupled to and operable to tilt about a single axis relative to the nacelle (¶ [0052]); and an actuator (72, 76, 74) coupled between the aircraft and the gimbal, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of the Gibboney, Brookes, and Pilskalns combination by further including the gimbal and actuator, as taught by Khoo, in order to improve directional control. The combined teachings of Gibboney, Brooks, Pilskalns, and Khoo provides an aircraft wherein the actuator is coupled between the nacelle and the gimbal (Khoo at FIGS. 1-4, Gibboney at FIGS. 1-2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gibboney in view of Brooks, Pilskalns, and Khoo as applied to claim 1 above, and further in view of U.S. Patent No. 10,301,016 to Bondarev et al. (“Bondarev”).
Regarding claim 5, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 above, but the combination does not explicitly teach that the propulsion assembly has an aerosurface coupled to and operable to tilt relative to the nacelle. 
Bondarev teaches a propulsion assembly (1), comprising an aerosurface (2) coupled to and operable to tilt relative to the nacelle (FIG. 5; Col. 5, lines 4-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of the Gibboney, Brookes, Pilskalns, and Khoo combination by further including the aerosurface, as taught by Bondarev, in order to improve maneuverability of the aircraft. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gibboney in view of Brooks, Pilskalns, and Khoo as applied to claim 1 above, and further in view of U.S. Patent No. 9,815,554 to Plater (“Plater”).
Regarding claim 11, the combination of Gibboney, Brooks, Pilskalns, and Khoo teaches each and every feature of claim 1 as discussed above, but it does not explicitly teach wherein the structural and electrical connections further comprise a magnetic connection. 
Plater teaches rapid connections, wherein the structural and electrical connections comprise a magnetic connection (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of the Gibboney, Brookes, Pilskalns, and Khoo combination so that the structural and electrical connections comprise a magnetic connection, as taught by Plater, in order to provide strong connections that are fast to assemble. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gibboney in view of Brooks, Pilskalns, Khoo and Bondarev.
Regarding claim 20, Gibboney teaches a propulsion assembly (104) for an aircraft having a flight control system (¶ [0023]) and an airframe (102, 109, 105) with at least one nacelle station (FIG. 2A), the propulsion assembly comprising a nacelle (104, FIG. 1A); at least one battery (¶ [0023]); a controller coupled to the battery (¶ [0023]); and a propulsion system coupled to the controller and the battery (¶ [0023]), the propulsion system including a rotor assembly having a plurality of rotor blades, the rotor assembly rotatable with in a rotational plane to generate thrust having a thrust vector (¶ [0023]).
Gibboney does not explicitly teach the nacelle station has a rapid connection interface, and the nacelle has a rapid connection interface; that the battery is disposed within the nacelle; a 
Brooks teaches a propulsion assembly, wherein the nacelle station has a rapid connection interface (at 19, FIG. 6; ¶¶ [0086], [0092]-[0094]), and the nacelle (100) has a rapid connection interface (at 20, FIG. 6; ¶¶ [0086], [0092]-[0094]); wherein coupling the rapid connection interface of the nacelle to the rapid connection interface of the nacelle station provides structural connections between the nacelle and the airframe (FIG. 6; ¶¶ [0086], [0092]-[0094]); and wherein the structural connections between the nacelle and the airframe are operable for rapid in-situ assembly (FIG. 6; ¶¶ [0086], [0092]-[0094]). Brooks also teaches that the battery (8) is disposed within the nacelle (¶ [0084]), a speed controller (11) is coupled to the battery (¶ [0084]), the propulsion system including an electric motor (10) having an output drive and a rotor assembly having a plurality of rotor blades (9), the rotor assembly rotatable with the output drive of the electric motor in a rotational plane to generate thrust (¶ [0084]); the electric motor operable to rotate responsive to power from the battery at a speed responsive to the speed controller (¶ [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of Gibboney to include the rapid connection interfaces 
The combination of Gibboney and Brooks does not explicitly teach wherein coupling the rapid connection interface of the nacelle to the rapid connection interface of the nacelle station provides electrical connections between the nacelle and the airframe; and wherein, the electrical connections between the nacelle and the airframe are operable for rapid in-situ assembly.
Pilskalns teaches a propulsion assembly for an aircraft, wherein coupling the rapid connection interfaces provides both structural and electrical connections between the nacelle and the airframe; and wherein, the structural and electrical connections between the nacelle and the airframe are operable for rapid in-situ assembly (Col. 4, line 23 to Col. 5, line 8; FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of the Gibboney and Brooks combination so that the rapid connection interfaces provide both structural and electrical connections, as taught by Pilskalns, in order to make the nacelles removeable from the airframe while keeping some of the electrical components in the central body of the aircraft (e.g., to move the center of mass closer to the center of the aircraft).
The combination of Gibboney, Brooks, and Pilskalns does not explicitly teach a gimbal including an outer gimbal member and an inner gimbal member, the outer gimbal member 
Khoo teaches a gimbal including an outer gimbal member (60) and an inner gimbal member (70), the outer gimbal member pivotally coupled to the aircraft and configured to tilt about a first axis (¶ [0053]), the inner gimbal member pivotally coupled to outer gimbal member and configured to tilt about a second axis that is orthogonal to the first axis (¶ [0053]); a first actuator (62, 66, 64) coupled between the aircraft and the outer gimbal member, the first actuator including a linkage that is shifted to tilt the outer gimbal member about the first axis (¶ [0054], FIGS. 1-4); a second actuator (72, 76, 74) coupled between the nacelle and the inner gimbal member, the second actuator including a linkage that is shifted to tilt the inner gimbal member about the second axis (¶ [0054], FIGS. 1-4); the propulsion system (80) is coupled to the inner gimbal member and is tiltable therewith such that actuation of the gimbal provides omnidirectional thrust vectoring (¶¶ [0052]-[0053], FIGS. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of the Gibboney, Brooks, and Pilskalns combination by further including the gimbal, as taught by Khoo, in order to improve directional control. The combined teachings of Gibboney, Brooks, Pilskalns, and Khoo provides an aircraft wherein the 
The combination of Gibboney, Brooks, Pilskalns, and Khoo does not explicitly an aerosurface coupled to and operable to tilt relative to the nacelle.
Bondarev teaches a propulsion assembly (1), comprising an aerosurface (2) coupled to and operable to tilt relative to the nacelle (FIG. 5; Col. 5, lines 4-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion assembly of the Gibboney, Brookes, Pilskalns, and Khoo combination by further including the aerosurface, as taught by Bondarev, in order to improve maneuverability of the aircraft. 
Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are moot in light of the new grounds of rejection. Applicant’s arguments are directed to the claim features that were added via the claim amendments filed March 4, 2021. Newly cited reference U.S. 2019/0243385 to Khoo is now being relied upon for teaching these features. Thus, applicant’s arguments are moot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: claims 1-20 have an effective filing date of October 8, 2018 since independent claims 1, 19, and 20 are not fully supported under 35 U.S.C. 112 by any of the earlier parent applications (See MPEP 2152.01).